Citation Nr: 1705178	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  14-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for a bilateral hip disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to September 1958 in the United States Army, with subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2015, the Board denied the above-captioned claim.  The Board also denied service connection for a bilateral knee disorder and bilateral hearing loss, and remanded a claim for service connection for a back disorder.  The Veteran appealed the Board's decision on the claim for the bilateral hip disorder to the United States Court of Appeals for Veterans Claims (Court). 

In May 2016, the Board denied the claim for service connection for a back disorder.

In October 2016, the Court vacated November 2015 Board decision on the claim for service connection for a bilateral hip disorder, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  The Board's findings regarding the claims for a bilateral knee disorder and bilateral hearing loss were not disturbed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2015 decision on the claim for service connection for a bilateral hip disorder was vacated because of the Board's failure to provide an adequate statement of reasons or bases as to whether a VA examination was warranted.  

The record contains a current diagnosis of  degenerative changes of the left hip.  While service treatment records (STRs) do not show complaints or treatment of the hips, the Veteran reports that he has experienced hip symptoms since a "bad jump" in service during his duties as a paratrooper.  Indeed, his DD Form 214 shows he was awarded the parachute badge.  Moreover, the record indicates that some of the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center.  VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

As described in the Joint Motion, the Court in McLendon v. Nicholson indicated that a medical examination would be required where a veteran paratrooper asserts that his multiple jumps during service relate to his current arthritis.  McLendon v. Nicholson, 20 Vet.App. 79 (2006).  Further, in a December 2012 private medical record, a physician noted that degenerative changes of the hip can result from trauma endured years prior to the diagnosis.  Given all of this, a VA examination is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Afford the Veteran a VA examination to obtain an opinion as to the etiology of his bilateral hip disorder.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must provide an opinion as to whether the Veteran's bilateral hip disorder began during active service or is related to any incident of service, to include repeated in-service parachute jumps.

In rendering the opinion, the examiner must consider the Veteran's lay contentions of in-service symptoms, as well as the December 2012 private treatment record stating that degenerative changes of the hip can result from trauma endured years prior to the diagnosis.  

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

